DETAILED ACTION
Claims 1-17 and 19-21 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under KR10-2020-0027614 filed on 3/5/2020.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Broga Reference (US 2016/0061586 A1).
Broga teaches a mobile communication device includes a processor operably coupled to a memory and to a wireless communication subsystem operable to send and receive data, a camera operably coupled to the processor, a sensor operably connected to provide to the processor a distance between the camera and an element viewable by the camera. Camera 123 is equipped with an auto-focusing system. That is, camera 123 has the ability to change the lens position and/or optical image position with respect to the image sensor in order to focus on an image. In such cases, as part of the auto-focusing system, the camera may include components (such as actuators) that may move the lens in relation to the image sensor in order to focus on an image. In one embodiment, the auto-focusing system receives distance measurements from TOF sensor 125, which is used to set the focus in a one-step process. That is, given the distance to the object at the center of the image, the actuator can take the lens to a position that is known to give the correct focus (see Broga Abstract and [0021]).

neither Broga, nor other relevant art or combination of relevant art, teaches a camera module comprising: an image sensor; a time of flight (TOF) sensor; a pre-processor; and an actuator controller, wherein the pre-processor is suitable for receiving image information from the image sensor, generating an auto focusing control signal based on the image information, and providing the auto focusing control signal to the actuator controller, wherein the actuator controller is suitable for receiving the auto focusing control signal and generating an auto focusing driving signal and an actuator driving signal based on the auto focusing control signal, and wherein the actuator controller provides the auto focusing driving signal to the image sensor and provides the actuator driving signal to the TOF sensor.
Neither Broga, nor other relevant art or combination of relevant art, teaches a camera system comprising: an image sensor configured to capture image information; a three-dimensional (3D) sensor configured to obtain 3D information; a pre-processor configured to generate an auto focusing control signal based on the image information received from the image sensor; an actuator controller configured to generate an actuator driving signal based on the auto focusing control signal received from the pre-processor; an image signal processor configured to generate image data based on the image information received from the image sensor and the 3D information received from the 3D sensor; a memory unit configured to store the image data; and a display unit configured to display a visual image based on the image data, wherein the 3D sensor includes: a light source; a diffuser; and an actuator configured to adjust a distance between the light source and the diffuser based on the actuator driving signal wherein the actuator includes a housing having driving coils and a carrier having a magnet.
Likewise, neither Broga, nor other relevant art or combination of relevant art, teaches a three-dimensional (3D) sensor comprising: a light source disposed on a substrate; a diffuser disposed on the light source; and an actuator, wherein the actuator includes: a housing; and a carrier configured to 
Further, neither Broga, nor other relevant art or combination of relevant art, teaches an n operating method of a camera system, the operating method comprising: generating, through an image sensor, focused image information of an object; generating an auto focusing driving signal and an actuator driving signal based on information of a focus on the object, information of the focus being obtained from the focused image information; providing the auto focusing driving signal to the image sensor and the actuator driving signal to a time of flight (TOF) sensor, adjusting a focus of the image sensor according to the auto focusing driving signal and adjusting a field of view (FOV) of the TOF sensor according to the actuator driving signal, generating, through the time of flight (ToF) sensor, 3D information of the object; and generating 3D image based on the focused image information and the 3D information.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 8, 12 and 21, are allowable by the addition of the limitations. Claims 2-7, 9-11, 13-17, 19 and 20, are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483